DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/NZ2013/000085, filed on May 17, 2013.  Furthermore, acknowledgment is made of applicant’s claim for priority to provisional Application No. 61/648,799 on May 17, 2013.

Status of Claims
This Office Action is responsive to the amendment filed on June 16, 2021. As directed by the amendment: claims 1, 7-8, 14-15, 18, 24-25, 31, 35-37, 39-41, and 44-45 have been amended. Thus, claims 1, 7-8, 14-15, 18, 24-25, 31-32, 35-37, 39-41, and 44-45 are presently pending in this application. 
Claims 1, 7, 18, 24, 35 and 39, and claims 8, 14-15, 25, 31-32, 36-37, 40-41, and 44-45 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Claims 7 and 24, and claims 8 and 25 by dependency, were previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.  Applicant’s amendments to claims 1, 7, 18, 24, 35 and 39 obviate the previous 35 U.S.C. 112(b) and 112(d) rejections. Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Xiaoyan "Sabrina" Wang on October 8, 2021.
The application has been amended as follows: 
	Claim 18 currently recites "determining", ln 23 should read --determine--.
	Claim 18 currently recites "determining", ln 26 should read --determine--.
Claim 24 currently recites "in response to determining", ln 3 should read --in response to a determination--.
Claim 32 currently recites "a baseline breath flow parameter", ln 3 should read --the baseline breath flow parameter--.
	Claim 35 currently recites "providing a fluid flow rate", ln 34-35 should read --providing the fluid flow rate--.
	Claim 36 currently recites "increasing the fluid flow rate to a fixed higher flow rate than the nominal flow rate", ln 4-5 should read --increasing the fluid flow rate to a fixed higher flow rate higher than the nominal flow rate--.
	Claim 37 currently recites "the fluid flow rate to the patient higher than the nominal flow rate", ln 2 should read --the fluid flow rate to the patient higher than the baseline flow rate being the nominal flow rate--.
	Claim 37 currently recites "increasing the fluid flow rate to a fixed higher flow rate than the nominal flow rate", ln 4-5 should read --increasing the fluid flow rate to a fixed higher flow rate higher than the nominal flow rate--.
	Claim 39 currently recites "providing a fluid flow rate", ln 34-35 should read --providing the fluid flow rate--.
	Claim 40 currently recites "to a first flow rate", ln 2-3 should read --to the first flow rate--.
	Claim 40 currently recites "increasing the fluid flow rate to a fixed higher flow rate than the nominal flow rate", ln 4-5 should read --increasing the fluid flow rate to a fixed higher flow rate higher than the nominal flow rate--.

	Claim 41 currently recites "increasing the fluid flow rate to a fixed higher flow rate than the nominal flow rate", ln 4-5 should read --increasing the fluid flow rate to a fixed higher flow rate higher than the nominal flow rate--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Ramanan et al. (U.S Publication No. 2012/0179061) discloses a method of operating a breathing apparatus comprising a detection of sleep method comprising providing fluid to a patient at a baseline flow rate; measuring a baseline breath flow parameter of the patient while providing fluid to the patient at the baseline flow rate, the baseline breath flow parameter comprising a respiratory rate or tidal volume, or one or more parameters derived therefrom; comparing the first breath flow parameter to the baseline breath flow parameter (¶¶ 0163-0318); and determining a sleep state of a patient based on the comparison (¶¶ 0319-0385); altering operation of the breathing apparatus based on the comparison between the baseline breath flow parameter, the first breath flow parameter and the determination of sleep state (¶¶  0385-0392; Examiner notes: Ramanan discloses providing a flow rate (i.e. baseline flow rate) for a period (up to five breaths) and measuring breath flow parameters, that are stored; comparing those past breath flow parameters to a current set of breath flow parameters that may be at a different flow rate (i.e. first flow rate) and determining if a sleep state has changed. Based on the comparison between the baseline breath flow parameter (measured during the up to five breaths), the first breath flow parameter (current set of breaths) and determined sleep state the flow rate (“respiratory therapy’) is adjusted accordingly (¶¶  0163-0392).
Ramanan et al. fails to disclose or render obvious the method of operating the breathing apparatus  wherein the breathing apparatus executes software instructions programmed on the breathing apparatus to cause the breathing apparatus to: in response to the first respiratory rate being lower than the baseline 
Prior art of record Rapoport et al (U.S. Publication No. 2006/0102179) and Rapoport et al. (U.S. Patent No. 5,490,502) alone or in combination fail to remedy the deficiencies of Ramanan et al.
Similar rational is applied to independent claims 18, 35, and 39.  Therefore, independent claims 1, 18, 35, and 39, and claims 7-8, 24-25, 31-32, 36-37, 40-41, and 44-45 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        /JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785